On Rehearing. An opinion was filed in this cause February 10, 1942, and thereafter rehearing was granted. The principal argument advanced in the petition for rehearing is that there has been such a change in the neighborhood of the subdivision as to furnish cause for the removal or modification of the restrictive agreements. Plaintiff’s counsel sought by motion to supplement the record with photographs of the subdivision, maps and other data showing changes in the neighborhood and the development of such defense industries within a short radius as would create a demand for single-family dwellings in the subdivision if the restrictions were modified or removed. The proffered evidence not having been adduced upon the trial of the cause, we have no jurisdiction to consider it. Upon careful consideration of the petition for rehearing we adhere to our original opinion. However, nothing stated in our opinion is intended to preclude parties in another proceeding from showing, if they can, that radical changes have taken place in the neighborhood of the subdivision since the decree in the case at bar was entered. The decree of the superior court is affirmed. Decree affirmed. Scanlan, P. J., and Sullivan,- J., concur.